Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 	The rejection of claims 2-3, 17-18 under 35 U.S.C. 103(a) is withdrawn per claim cancellations. 
	Claim 1 is being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Tubb, R. S. et al. (Eur. Brew Conv. Proc. 18th Congress, Copenhagen, Denmark 487-496 (1981). Tubb discloses hybrid yeast strains produced by hybridizing Saccharomyces uvarum NCYC1324 and Saccharomyces strains designated BRG 518, BRG 514A and BRG 160B. Out of four hybrids, Hybrid A produces 4-vinyl guaiacol (known as off-flavor in beer). Hybrid B is basically the same as hybrid A (regarding dextrin fermentation and off-flavor generation) but originating from BRG 514A which has its mitochondrial genome from an ale yeast. Hybrid C is a segregant that ferments dextrins, but has lost the ability to produce 4-vinyl guaiacol (off-flavor).  Hybrid D is obtained from a parent (BRG 160B) that is itself dextrin fermenting without off-flavor production. Dextrin fermenting hybrids remove more carbohydrate than does the parent strain from which they are derived. The most effective strain; Hybrid C is capable of removing 25% of the dextrin content in a lager wort. Hybrid C does not produce 4-vinyl guaiacol (off-flavor, POF-).
	The presently claimed hybrid Saccharomyces cerevisiae (NCYC 4330) is the result of hybridizing two ale yeasts (both are Saccharomyces cerevisiae); strains OYL -026 (diastatic, POF+) and OYL-005 (diastatic, POF-) (Applicant’s own strains). Saccharomyces cerevisiae (NCYC 4330) is diastatic (ferments dextrin), but does not produce 4-vinyl guaiacol (off-flavor, POF-). The differences between the claimed strain and those of the prior art are:
	1. 	The claimed strain has a different genetic make-up (both parents are Saccharomyces cerevisiae; ale yeasts) compared with prior art hybrids.
	2.	The claimed strain is specific for producing ale beer. (higher fermentation temperature compared with lager beer)
	3.	Apparent attenuation of beer is 86-89% (much higher attenuation compared with prior art hybrids)
	4.	The claimed strain produces a beer that exhibits a hoppy, fruity, non-phenolic profile, thus not-producing off-flavor.  
		Saccharomyces cerevisiae (NCYC 4330) of claim 1 is novel and non-obvious. Claim 1 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791